UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-12346 IRONSTONE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 95-2829956 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Pier 1, Bay 3, San Francisco, California 94111 (Address of principal executive offices, including zip code) (415) 551-3260 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer. or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non- accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes[X]No [] As of November 12, 2009, 742,108 shares of Common Stock, $0.01 par value, were outstanding. TOTAL NUMBER OF PAGES: 15 INDEX TO EXHIBITS AT PAGE: N/A 1 IRONSTONE GROUP, INC. AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I—FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Condensed consolidated balance sheets at September 30, 2009 and December 31, 2008 3 Condensed consolidated statements of operations and comprehensive income (loss)for the three months ended September 30, 2009 and 2008 and for the nine months ended September 30, 2009 and 2008 4 Condensed consolidated statements of cash flows for the nine months ended September 30, 2009 and 2008 5 Notes to condensed consolidated financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 12 PART II—OTHER INFORMATION Item 6. Exhibits 13 Signatures 14 Exhibit 31.1 15 Exhibit 31.2 16 Exhibit 32.1 17 Exhibit 32.2 18 2 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2009 December 31, 2008 ASSETS: Current assets: Cash $ 11,504 $ 5,008 Marketable securities available for sale, at fair value 7,020 4,680 Salon Media Group, Inc. common stock, at fair value 7,997 27,989 Salon Media Group, Inc. Series C Preferred, at fair value 84,300 295,050 Total assets $ 110,821 $ 332,727 LIABILITIES AND SHAREHOLDERS' EQUITY: Current liabilities: Line of credit borrowings $ 350,000 $ 334,175 Note payable to related party 153,000 100,000 Accounts payable 46,298 39,038 Total liabilities 549,298 473,213 Shareholders' equity: Preferred stock, $0.01 par value, 5,000,000 shares authorized of which there are no issued and outstanding shares Common stock, $0.01 par value, 25,000,000 shares authorized of which 1,487,644 shares are issued and 742,108 shares are outstanding 14,878 14,878 Additional paid-in capital 21,170,385 21,170,385 Accumulated deficit (21,010,574 ) (20,940,985 ) Accumulated other comprehensive income (90,592 ) 137,810 84,097 382,088 Less: Treasury Stock, 745,536 shares, at cost (522,574 ) (522,574 ) Total shareholders' equity (438,477 ) (140,486 ) Total liabilities and shareholders' equity $ 110,821 $ 332,727 The accompanying notes are an integral part of these condensed consolidated financial statements 3 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Costs and expenses: Professional fees $ 4,830 $ 13,736 $ 39,125 $ 80,388 State filing fee - 2,567 2,430 21,092 Miscellaneous expenses 541 590 678 647 Total costs and expenses 5,371 16,893 42,233 102,127 Loss from operations (5,371 ) (16,893 ) (42,233 ) (102,127 ) Other income (expense): Interest expense, net (9,576 ) (7,804 ) (27,356 ) (20,884 ) Net (loss) $ (14,947 ) $ (24,697 ) $ (69,589 ) $ (123,011 ) COMPREHENSIVE INCOME (LOSS), NET OF TAX: Net loss $ (14,947 ) $ (24,697 ) $ (69,589 ) $ (123,011 ) Unrealized holding gain (loss) arising during the period (57,718 ) (373,868 ) (228,402 ) (527,914 ) Comprehensive income (loss) $ (72,665 ) $ (398,565 ) $ (297,991 ) $ (650,925 ) Basic and diluted loss per share: Net loss per share $ (0.02 ) $ (0.03 ) $ (0.09 ) $ (0.17 ) Weighted average shares 742,108 742,108 742,108 742,108 The accompanying notes are an integral part of these condensed consolidated financial statements 4 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (69,589 ) $ (123,011 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable 7,260 14,378 Net cash used in operating activities (62,329 ) (108,633 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 15,825 6,000 Proceeds from related party note payable 53,000 100,000 Net cash provided from financing activities 68,825 106,000 Net increase (decrease) in cash 6,496 (2,633 ) Cash at beginning of period 5,008 6,140 Cash at end of period $ 11,504 $ 3,507 Supplemental disclosure of cash flow information Cash paid during the period for interest $ 27,356 $ 17,835 The accompanying notes are an integral part of these condensed consolidated financial statements 5 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (UNAUDITED) 1.
